DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 106 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/22.
Applicant’s election without traverse of claims 35 and 88-105 in the reply filed on 4/18/22 is acknowledged.

Claim 96-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the elastomeric material” (cl 96:2) is indefinite because it is unclear which elastomeric material is being referenced, the first or the second.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35,88,89,91,92,95,96,98, and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vistins (US2003/0124354).
 	Regarding claim 35: (Previously Presented) A method of making a multilayered elastomeric article (Vistins:  figs 1 and 5), the method comprising: 
 	a) dipping a mold into a first solution comprising a first powder free coagulant, wherein the first powder free coagulant includes a first metallic salt (Vistins: paras. 0007 and 0038-0039) ; 
 	b) dipping the mold into a first elastomeric formulation comprising a first elastomeric material to form a first layer (Vistins: paras. 0007 and 0038-0039); 
 	c) dipping the mold into a second elastomeric formulation comprising a second elastomeric material to form a second layer (Vistins: paras. 0007 and 0038-0039; the elastomeric base layer can be multiple layers of different colors); and 
 	d) curing the first elastomeric formulation and the second elastomeric formulation to form the multilayered elastomeric article, wherein a sufficient level of contrast exists between the first layer and the second layer to detect a breach of the first layer (Vistins: paras. 0007, 0038-0039, and 0043; the differently colored base layers must be cured to form the solid layer).  
 	Regarding claim 88:  (Previously Presented) The method of claim 35, wherein the first metallic salt is present in an amount ranging from about 3 wt.% to about 22 wt.% based on the total wt.% of the solution (Vistins: para. 0038).  
 	Regarding claim 89: (Previously Presented) The method of claim 35, further comprising dipping the mold into a second solution comprising a second powder free coagulant, wherein the second powder free coagulant includes a second metallic salt prior to dipping the mold into the second elastomeric formulation (Vistins: paras.0038-0039 and 0041).  
 	Regarding claim 91. (Previously Presented) The method of claim 35, wherein the first elastomeric material is compounded with a first colored pigment and the second elastomeric material is compounded with a second colored pigment and titanium dioxide (Vistins: para. 0043) .  
 	Regarding claim 92:  (Previously Presented) The method of claim 91, wherein the first colored pigment is compounded into the first layer in an amount ranging from about 0.25 parts to about 5 parts based on 100 dry parts of the first elastomeric material (Vistins: para. 0043).
 	Regarding claim 95:  (Previously Presented) The method of claim 35, wherein the first elastomeric material includes polyurethane, nitrile rubber, styrene-butadiene rubber, isobutylene-isoprene rubber, polychloroprene, polyisoprene, natural rubber, or a combination thereof and wherein the second elastomeric material includes polyurethane, nitrile rubber, styrene-butadiene rubber, isobutylene-isoprene rubber, polychloroprene, polyisoprene, natural rubber, or a combination thereof (Vistins: paras. 0038-0039 and 0041; nitrile and latex can be used for the layers of the multi-layered base layer).   
 	Regarding claim 96:  (Previously Presented) The method of claim 95, wherein the first elastomeric material and the elastomeric material each include nitrile rubber (Vistins: paras. 0038-0039 and 0041; nitrile can be used for the layers of the multi-layered base layer)
 	Regarding claim 98: (Previously Presented) The method of claim 35, wherein the elastomeric article is a glove, further wherein the first layer defines a grip side layer of the glove and the second layer defines a donning side layer of the glove (Vistins: paras. 0038-0039; since the first layer of the base layer becomes the outer layer of the final product, each subsequent layer of the base layer on top of the first layer is ultimately found on the donning side of the final product).  
 	Regarding claim 99:  (Previously Presented) The method of claim 98, wherein the glove has a palm region thickness ranging from about 0.01 millimeters to about 6 millimeters (Vistins: para. 0041).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 90,93,94,97,100,101,102,103,104, and 105 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistins (US 2003/0124354) as applied to claim 35 above.  The above teachings of Vistins are incorporated hereinafter.
 	Regarding claim 90, Vistins does not teach the claimed specific amounts of metallic salt.  The specific amount of additive used is a mere obvious matter of choice dependent on the desired final product and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed amount of metallic salt in the process of Vistins in order to form a durable layer of the base layer.
 	Regarding claims 93-94, Vistins does not teach the claimed specific amounts of pigments or titanium dioxide. The specific amount of pigment or titanium dioxide used is a mere obvious matter of choice dependent on the desired final product and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed amount of pigments or titanium dioxide in the process of Vistins in order to form layers of the base layers having distinct colors from other layers of the base layer.
 	Regarding claim 97, Vistins does not teach the claimed materials compounded with the nitrile rubber. The specific materials compounded with the nitrile rubber are well-known in the nitrile rubber art for vulcanizing nitrile rubber.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials in the process of Vistins in order to efficiently vulcanize the nitrile rubber of the layers of the base layer.
 	Regarding claim 100, Vistins does not teach the claimed specific amount of titanium dioxide. The specific amount of titanium dioxide used is a mere obvious matter of choice dependent on the desired final product and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed amount of titanium dioxide in the process of Vistins in order to form layers of the base layers having distinct colors from other layers of the base layer.
 	Regarding claims 101-103, Vistins does not teach the claimed color values.  The specific color values desired is a mere obvious matter of choice dependent on the desired final product and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed color values in the process of Vistins in order to form layers of the base layers having distinct colors from other layers of the base layer.
 	Regarding claims 104-105, Vistins does not teach the claimed dip time. The specific dip time used is a mere obvious matter of choice dependent on the desired layer thickness and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed dip times in the process of Vistins in order to form layers of the base layers having distinct thicknesses.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both US 20060074180 and 20080311409 teach dip forming gloves.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744